DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 1 July 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (U.S. Patent Application Publication 2020/0052146).
Referring to Claim 1, Ogawa teaches in Fig. 6 and 11 (par. 87-90 and 105-112) for example, an optical sensor comprising: a graphene layer (1); a first electrode (2 right side) and a second electrode (2 left side) that are connected to the graphene layer (1); and an enhancement layer (5) disposed below the graphene layer (1) to enhance an intensity of an optical electric field by surface plasmon resonance (par. 53, 57, 64), wherein the first electrode (2 right side) and the second electrode (2 left side) are arranged parallel to a first direction, and wherein the intensity of the optical electric field enhanced by the enhancement layer (5) is greater on a first electrode (2 right side) side than on a second electrode (2 left side) side with respect to a centerline in the first direction of the graphene layer (1) (par. 57).
Referring to Claim 5, Ogawa further teaches an insulating layer (14; par. 57) between the graphene layer (1) and the enhancement layer (5).
Referring to Claim 7, Ogawa further teaches a passivation layer (4) on the graphene layer (1).
Referring to Claim 8, Ogawa further teaches wherein the passivation layer (4) includes hexagonal boron nitride (par. 51).  When referring to the material of insulating layer (4), Ogawa states that boron nitride having atomic arrangement similar to graphene (hexagonal; par. 58 and 59) is preferred because it does not prevent charge transfer and does not inhibit the performance of graphene in terms of electron mobility etc. and is therefore preferable for a base film of graphene.
Referring to Claim 9, Ogawa further teaches a control electrode (3; Fig. 11) that modulates a carrier concentration of the graphene layer (1).
Referring to Claim 10, Ogawa teaches in Fig. 6, a method for manufacturing an optical sensor, the method comprising: forming, on a base (4 or 6), an enhancement layer (5) that enhances an intensity of an optical electric field by surface plasmon resonance; forming a graphene layer (1) above the enhancement layer (5); and
forming a first electrode (2 right side) and a second electrode (2 left side) so as to be connected to the graphene layer (1) and arranged parallel to a first direction, wherein the intensity of the optical electric field enhanced by the enhancement layer (5) is greater on a first electrode (2 right side) side than on a second electrode (2 left side) side with respect to a centerline in the first direction of the graphene layer (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Patent Application Publication 2020/0052146).
	Referring to Claim 6, Ogawa teaches the limitations of claim 5 but does not explicitly state wherein the insulating layer (14) includes hexagonal boron nitride, per se.  Ogawa does refer to the insulating layer collectively as a lower insulating layer (4; par. 51) and an upper insulating layer (14; par. 14) (see also par. 58; “insulating layers 4, 14”).  When referring to the material of insulating layer (4), Ogawa states that boron nitride having atomic arrangement similar to graphene (hexagonal; par. 58 and 59) is preferred.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively file to utilize hexagonal boron nitride as taught by Ogawa as the insulating material for the insulating layer (14) because it does not prevent charge transfer and does not inhibit the performance of graphene in terms of electron mobility etc. and is therefore preferable for a base film of graphene (par. 51)

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the enhancement layer includes a plurality of graphene dot portions, and a density of the plurality of graphene dot portions is higher on the first electrode side than on the second electrode side with respect to the centerline in combination with all of the limitations of Claim 1 and 2.  Claim 4 includes the limitations of claim 4.
Regarding Claim 3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the enhancement layer includes a plurality of graphene dot portions solely on the first electrode side with respect to the centerline in combination with all of the limitations of Claim 1 and 3.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896